DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 7-21-2021 have been fully considered by the Examiner and are addressed in the instant Office Action.
Claims 1 has been amended.
Claims 1-8 are pending and rejected as explained in the instant Office Action below.
Response to Arguments
Applicant's arguments filed on 7-21-2021 have been fully considered but they are not persuasive. 

Regarding the Applicants arguments directed towards the 112(a) rejections, the Examiner has fully considered the Applicant’s arguments and the current specification and has determined that the Applicant’s arguments are persuasive.  The 112(a) rejections have been withdrawn.

Regarding the Applicants arguments directed towards the 112(b) rejection of claims 4 and 5, the 112(b) rejection has been withdrawn since the 112(b) rejection was made in error. The Examiner acknowledges that the typographical errors were corrected in the Amendments filed on October 15, 2020 as stated by the Applicant. 

Regarding the Applicant’s arguments directed towards the 103 rejections, the Applicant asserts on page 16: “The Office appears to interpret Zeng's "common features [that] describe[s] lane geometry
relative to vehicle 10" as "objects other than lane markers". However, Zeng does not describe
which objects are considered the "common features" nor does Zeng define the "common
features" as being "objects other than lane markers."”. 
The Examiner notes that para.[0022] of Zeng indicates that both details on the road ,such as lane markings, as well as objects on the road can be used to determine the relative position of the vehicle on the road. 

The Applicant further asserts on page 16:” Assuming, arguendo, that Zeng' s "common features" include "objects other than lane markers" (which Applicant does not concede), Zeng is silent in regards to detecting the "common features" in case when the lane markers are not visible. In fact, nowhere in Zeng discloses a condition in which the lane markers become not visible. Therefore, Applicant believes that the Office is believed to be misunderstanding Zeng, and submits that Zeng fails to disclose or even teach the condition of "when the lane line information is unobtainable." Zeng, therefore, cannot teach the claimed processes under the condition of "when the lane line information is unobtainable," as recited in independent claim 1.”
The Examiner notes that para.[0054] of Zeng teaches that certain combinations of sensors and/or data sources will be used based on the environmental conditions, “Such combinations can be selected based upon a number of factors, including environmental conditions such as weather or light levels and the sensor inputs optimized for the current conditions”. 
Therefore, Zeng anticipates a situation where lighting conditions or weather conditions covers the road geometry information, such as lane markings. For example, Zeng anticipates a situation where snow or fog covers the lane markings, wherein the lane marking are no longer visible and the combination of sensors and/or data sources is updated accordingly. 
For the reasons set forth above, the 103 rejections are maintained. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng (US Publication No. 2015/0175070) in view of Shimomura (US Publication No. 2016/0121889).
Regarding claims 1 and 3, Zeng teaches A vehicle control system for vehicle (see at least para.[0006-0056], Zeng teaches a control system for a vehicle), the vehicle control system comprising: traveling controller and circuitry (see at least para.[0019], Zeng teaches a system controller that performs the functions of a “controller” in order to control the vehicle) configured to perform the following steps:
perform traveling control of an own vehicle (see at least para.[0019], Zeng teaches a system controller in order to control the vehicle), on a basis of map information (see at least para.[0010], [0028-0032], [0035-0036], [0038], [0040-0044], [0046-0047], and [0054], Zeng teaches using map information), 
positioning information that indicates a position of the own vehicle by means of a satellite navigation (see at least para.[0027-0029], [0032], [0034], and [0036-0037], Zeng teaches using updated GPS position information) 
and lane line information acquired as traveling environment information and related to a lane line ahead of the own vehicle (see at least para.[0020] and [0022], Zeng teaches detecting lane markers),
calculate estimated positions, on a basis of a plurality of computing methods that are based on information on a most-recent position on the map information of the own vehicle (see at least para.[0010], [0028-0032], [0035-0036], [0038], [0040-0044], [0046-0047], and [0054], Zeng teaches using map information), 
the most-recent position of the own vehicle being calculated on a basis of the lane line information (see at least para.[0020], [0022] and [0054], Zeng teaches detecting lane markers and determining the position of the vehicle with respect to a map), 
the estimated positions each being related to a current position of the own vehicle (see at least para.[0029] and [0054], Zeng teaches determining the current position of the vehicle based on the sensor data); 
calculate estimated position reliability, on a basis of a result of a comparison between pieces of positional information (see at least para.[0054], Zeng teaches determining the positon reliability of each of the sensors), including information on one or more of the plurality of estimated positions (see at least para.[0054], Zeng teaches determining the positon reliability of each of the sensors),  wherein the estimated position reliability is calculated so that the estimated position reliability cumulatively becomes higher as a state in which a deviation between the pieces of positional information is equal to or less than the predetermined value (see at least para.[0054] and [0042], Zeng teaches that larger variances are given less contribution to the positon data, wherein Zeng anticipates using a “threshold” with respect to the determined confidence in order to dynamically pick the sensors with a specific level of confidence, such as a level of confidence that is above a specific threshold); 
wherein, when the lane line information is unobtainable, the traveling controller is configured to (see at least para.[0020], [0022] and [0054], Zeng teaches detecting objects other than lane markers to determine the position of the vehicle, which anticipates a situation where the lane markers are not visible):
calculate a first localized position that indicates a position of the own vehicle in the own vehicle traveling lane on the map information (see at least para.[0010], [0028-0032], [0035-0036], [0038], [0040-0044], [0046-0047], and [0054], Zeng teaches using map information), 
on basis of the map information (see at least para.[0010], [0028-0032], [0035-0036], [0038], [0040-0044], [0046-0047], and [0054], Zeng teaches using map information), 
the positioning information (see at least para.[0027-0029], [0032], [0034], and [0036-0037], Zeng teaches using updated GPS position information) 
and the information on a planimetric feature acquired as the traveling environment information (see at least para.[0020], [0022] and [0054], Zeng teaches detecting objects other than lane markers to determine the position of the vehicle, wherein an object other than a lane marker anticipates a “planimetric feature”);
calculate a first estimated position that is one of the estimated positions, on basis of the most-recent satellite navigation correction value and the positioning information (see at least para.[0027-0029], [0032], [0034], and [0036-0037], Zeng teaches using updated GPS position information, which anticipates using the most recent GPS information);
calculate a second estimated position that is one of the estimated positions, by dead-reckoning (see at least para.[0022], [0028-0029], [0035], [0037], [0040-0044], and [0054], Zeng teaches detecting vehicle kinematics such as velocity and yaw rate, which anticipates dead-reckoning);
calculate a satellite navigation dead-reckoning position reliability as the estimated position reliability, on basis of a deviation between the first estimated position and the second estimated position (see at least para.[0054], Zeng teaches using different combinations of sensor data based on the respective determined confidence of the sensor data, which anticipates determining the respective confidence of the GPS and dead-reckoning position data, wherein the combination of GPS data , map data and the lane marker data to determine  or “corrected” current position corresponds to a correction value);
and perform the traveling control by means of the first localized position and the map information until the estimated position reliability becomes equal to or less than a threshold (see at least para.[0054], Zeng teaches using different combinations of sensor data based on the respective determined confidence of the sensor data, which anticipates determining the respective confidence of the GPS and dead-reckoning position data, wherein the sensor data and/or any combination of sensor data with the higher confidence is used to determine the position of the vehicle. Also, see at least para.[0019], Zeng teaches a system controller that performs the functions of a “controller” in order to control the vehicle).
Zeng does not expressly indicate an estimated position reliability cumulatively becomes higher as a state in which a deviation between the pieces of positional information is equal to or less than the predetermined value lasts longer. 
However, Shimomura teaches an estimated position reliability cumulatively becomes higher as a state in which a deviation between the pieces of positional information is equal to or less than the predetermined value lasts longer (see at least para.[0041], Shimomura teaches a sensor reliability increases over time as the difference between the position information is smaller. Also, see at least para.[0008], [0010-0012], [0019], [0039], [0047], [0054], [0059], [0061-0063], [0075], and [0082], Shimomura teaches a threshold value with respect to sensor reliability).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Zeng with the teachings of Shimomura to use time with respect to sensor 

Regarding claims 4 and 5, Zeng teaches wherein, when the lane line information is obtainable, the traveling controller configured to: 
calculate a second localized position that indicates a position of the own vehicle in the own vehicle traveling lane on the map information (see at least para.[0010], [0028-0032], [0035-0036], [0038], [0040-0044], [0046-0047], and [0054], Zeng teaches using map information), 
on basis of the map information (see at least para.[0010], [0028-0032], [0035-0036], [0038], [0040-0044], [0046-0047], and [0054], Zeng teaches using map information), 
the positioning information (see at least para.[0027-0029], [0032], [0034], and [0036-0037], Zeng teaches using updated GPS position information)
 and the lane line information (see at least para.[0020], [0022] and [0054], Zeng teaches detecting lane markers and determining the position of the vehicle with respect to a map); 
calculate a satellite navigation correction value that corresponds to a deviation between the positioning information and the second localized position (see at least para.[0054], Zeng teaches using different combinations of sensor data based on the respective determined confidence of the sensor data, which anticipates determining the respective confidence of the GPS and dead-reckoning position data, wherein the combination of GPS data , map data and the lane marker data to determine  or “corrected” current position corresponds to a correction value); 
and perform the traveling control by means of the second localized position and the map information (see at least para.[0054], Zeng teaches using different combinations of sensor data based on the respective determined confidence of the sensor data, which anticipates determining the respective confidence of the GPS and dead-reckoning position data, wherein the sensor data and/or any .

Regarding claim 6, Zeng teaches A vehicle control system for vehicle (see at least para.[0006-0056], Zeng teaches a control system for a vehicle), the vehicle control system comprising: 
a traveling controller configured to perform a driving assist of an own vehicle that include automatic driving in which a driver's operation is not required (see at least para.[0019], Zeng teaches a system controller that performs the functions of a “controller” in order to control the vehicle), 
on a basis of map information (see at least para.[0010], [0028-0032], [0035-0036], [0038], [0040-0044], [0046-0047], and [0054], Zeng teaches using map information), 
positioning information that indicates a position of the own vehicle by means of a satellite navigation (see at least para.[0027-0029], [0032], [0034], and [0036-0037], Zeng teaches using updated GPS position information), 
and lane line information acquired as traveling environment information and related to a lane line ahead of the own vehicle (see at least para.[0020] and [0022], Zeng teaches detecting lane markers), 
wherein, when the lane line information is unobtainable, the traveling controller is configured to (see at least para.[0020], [0022] and [0054], Zeng teaches detecting objects other than lane markers to determine the position of the vehicle, which anticipates a situation where the lane markers are not visible): 
calculate a first localized position that indicates a position of the own vehicle in the own vehicle traveling lane on the map information (see at least para.[0010], [0028-0032], [0035-0036], [0038], [0040-0044], [0046-0047], and [0054], Zeng teaches using map information), 
on basis of the map information (see at least para.[0010], [0028-0032], [0035-0036], [0038], [0040-0044], [0046-0047], and [0054], Zeng teaches using map information),
the positioning information (see at least para.[0027-0029], [0032], [0034], and [0036-0037], Zeng teaches using updated GPS position information) 
and an information on three-dimensional objects other than the lane line that are recognized as the traveling environment information (see at least para.[0020], [0022] and [0054], Zeng teaches detecting objects other than lane markers to determine the position of the vehicle, wherein an object other than a lane marker anticipates a “planimetric feature”);
 calculate a first estimated position, on basis of the most-recent satellite navigation correction value and the positioning information (see at least para.[0027-0029], [0032], [0034], and [0036-0037], Zeng teaches using updated GPS position information, which anticipates using the most recent GPS information); 
calculate a second estimated position by dead-reckoning with a yaw rate of the own vehicle (see at least para.[0022], [0028-0029], [0035], [0037], [0040-0044], and [0054], Zeng teaches detecting vehicle kinematics such as velocity and yaw rate, which anticipates dead-reckoning); 
calculate a satellite navigation dead-reckoning position reliability on basis of a deviation between the first estimated position and the second estimated position (see at least para.[0054], Zeng teaches using different combinations of sensor data based on the respective determined confidence of the sensor data, which anticipates determining the respective confidence of the GPS and dead-reckoning position data), 
wherein the satellite navigation dead-reckoning position reliability cumulatively becomes higher as a state in which the deviation is equal to or less than a predetermined value lasts (see at least para.[0054] and [0042], Zeng teaches that larger variances are given less contribution to the positon data, wherein Zeng anticipates using a “threshold” with respect to the determined confidence in ; 
and perform the driving assist by means of the first localized position and the map information until the satellite navigation dead-reckoning position reliability becomes equal to or less than a threshold (see at least para.[0054], Zeng teaches using different combinations of sensor data based on the respective determined confidence of the sensor data, which anticipates determining the respective confidence of the GPS and dead-reckoning position data, wherein the sensor data and/or any combination of sensor data with the higher confidence is used to determine the position of the vehicle Also, see at least para.[0019], Zeng teaches a system controller that performs the functions of a “controller” in order to control the vehicle).
Zeng does not expressly indicate the satellite navigation dead-reckoning position reliability cumulatively becomes higher as a state in which the deviation is equal to or less than a predetermined value lasts. 
However, Shimomura teaches the satellite navigation dead-reckoning position reliability cumulatively becomes higher as a state in which the deviation is equal to or less than a predetermined value lasts (see at least para.[0041], Shimomura teaches a sensor reliability increases over time as the difference between the position information is smaller. Also, see at least para.[0008], [0010-0012], [0019], [0039], [0047], [0054], [0059], [0061-0063], [0075], and [0082], Shimomura teaches a threshold value with respect to sensor reliability).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Zeng with the teachings of Shimomura to use time with respect to sensor reliability in order to effectively control a vehicle with respect to the sensor data, as recognized by Shimomura in at least the Abstract and para.[0012]. 

when the lane line information is unobtainable, the traveling controller is further configured to calculate the first localized position on basis of a comparison distance from the own vehicle to the three-dimensional objects with coordinates of the corresponding the three-dimensional objects along the map data (see at least para.[0020], [0022] and [0054], Zeng teaches detecting objects other than lane markers to determine the position of the vehicle, which anticipates a situation where the lane markers are not visible, wherein the objects taught by Zeng anticipates “three-dimensional objects”).

Claims 2 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng (US Publication No. 2015/0175070) in view of Shimomura (US Publication No. 2016/0121889), as applied to claim 1 above, and further in view of Julian (US Publication No. 2019/0025853).
Regarding claim 2, Zeng with the teachings of Shimomura does not expressly indicate when the lane line information is unobtainable, the traveling controller stores an amount of offset set by a driver of the own vehicle, sets a target course that is offset, by the amount of offset set by the driver, from lane center on the map information, and performs the traveling control on a basis of the target course. 
However, Julian (US Publication 2019/0025853) teaches when the lane line information is unobtainable (see at least para.[0098], Julian determines that lane line information is unobtainable), 
the traveling controller stores an amount of offset set by a driver of the own vehicle (see at least para.[0098], Julian teaches an offset, which anticipates an offset “set” by a driver), 
sets a target course that is offset, by the amount of offset set by the driver (see at least para.[0081-0084] and [0098], Julian teaches determining a target path of the vehicle), 
from lane center on the map information, and performs the traveling control on a basis of the target course (see at least para.[0035] and [0071], Julian teaches controlling the vehicle based on the target path).

Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng (US Publication No. 2015/0175070) in view of Shimomura (US Publication No. 2016/0121889) as applied to claim 1 above, and further in view of Tatsukawa (US Publication No. 2018/0170377).
Regarding claim 7, Zeng teaches when the lane line information is unobtainable (see at least para.[0020], [0022] and [0054], Zeng teaches detecting objects other than lane markers to determine the position of the vehicle, which anticipates a situation where the lane markers are not visible), the traveling controller is further configured to: 
calculate a third estimated position by dead-reckoning (see at least para.[0022], [0028-0029], [0035], [0037], [0040-0044], and [0054], Zeng teaches detecting vehicle kinematics such as yaw rate and vehicle velocity); 
calculate a second dead-reckoning reliability on basis of a deviation between the second estimated position and the third estimated position (see at least para.[0054], Zeng teaches using different combinations of sensor data based on the respective determined confidence of the sensor data, which anticipates determining the respective confidence of the GPS and dead-reckoning position data), wherein the second dead-reckoning reliability cumulatively become higher as a state in which the deviation is equal to or less than a predetermined value (see at least para.[0054] and [0042], Zeng teaches that larger variances are given less contribution to the positon data, wherein Zeng anticipates using a “threshold” with respect to the determined confidence in order to dynamically pick the sensors with a specific level of confidence, such as a level of confidence that is above a specific threshold); 
and perform the driving assist by means of the first localized position and the map information until the satellite navigation dead-reckoning position reliability or the second dead-reckoning reliability becomes equal to or less than a threshold (see at least para.[0054], Zeng teaches using different combinations of sensor data based on the respective determined confidence of the sensor data, which anticipates determining the respective confidence of the GPS and dead-reckoning position data, wherein the sensor data and/or any combination of sensor data with the higher confidence is used to determine the position of the vehicle).
Zeng does not expressly indicate the second dead-reckoning reliability cumulatively become higher as a state in which the deviation is equal to or less than a predetermined value lasts,
 and a yaw rate of the own vehicle that estimated from a steering angle. 
However, Shimomura teaches the satellite navigation dead-reckoning position reliability cumulatively becomes higher as a state in which the deviation is equal to or less than a predetermined value lasts (see at least para.[0041], Shimomura teaches a sensor reliability increases over time as the difference between the position information is smaller. Also, see at least para.[0008], [0010-0012], [0019], [0039], [0047], [0054], [0059], [0061-0063], [0075], and [0082], Shimomura teaches a threshold value with respect to sensor reliability).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Zeng with the teachings of Shimomura to use time with respect to sensor reliability in order to effectively control a vehicle with respect to the sensor data, as recognized by Shimomura in at least the Abstract and para.[0012]. 
Zeng in view of Shimomura does not expressly indicate a yaw rate of the own vehicle that estimated from a steering angle. 
 that estimated from a steering angle (see at least para.[0080], Tatsukawa teaches determining a yaw rate of the own vehicle estimated from a steering angle)
and a deviation between the second estimated position and the third estimated position (see at least para.[0080], Tatsukawa teaches determining the difference between a sensed yaw rate the yaw rate estimated from the steering angle)
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Zeng in view of Shimomura with the teachings of Tatsukawa to estimate a yew rate based on a steering angle in order to determine a vehicle position with respect to drift and the vehicle lane position, as recognized by Tatsukawa in at least the Abstract and para.[0018].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C SMITH whose telephone number is (571)272-9377. The examiner can normally be reached 10:00AM-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.C.S/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665